Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of an apparatus for a trailer in claims 1 and 15 including especially the construction of air blocking tab 
(104 in FIG. 10-FIG. 14) is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of an apparatus for a trailer in claim 14 including especially the construction a corner with an outer surface is present at the engagement between the top fairing and the side fairing, wherein the corner is rounded and has a middle section located between a leading section and a tailing section in the longitudinal direction; wherein the leading section, the middle section, and the tailing section are all rounded and wherein the middle section has a radius of curvature that is larger than a radius of curvature of the leading section, and wherein the middle section has a radius of curvature that is larger than a radius of curvature of the tailing section is not taught nor is fairly suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612